DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements 

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claim(s) 11-21 and 45-57 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Miya et al (US 8178222).
Re 11-13.	Miya discloses a substrate (2) comprising Ti; a first coating of a metallic nitride (4 is TiN see col. 8, line 3); and an external metallic coating (chromium in col. 5, line 25 is shown in Fig. 1-1 with its sides exposed to the external (by the way, all layers are exposed to the external; therefore, they all can be outermost from a center of the coatings).  Further, col. 11, lines 33-37 discloses that 10 is exposed (external and outermost at the worn area) when 12 is worn away. That means, chromium in col. 5, line 25 is the outermost layer.).
Re 14.  See col. 8, line 59 for zirconium.
Re 15-17.	See col. 10, line 1.
Re 18-20.   Col. 3, line 59.
Re 21.	Miya discloses that the exterior layer can be AU.
	Re 45. 	Col. 5, line 45.
	Re 46.	Col. 16, line 43.
	Re 47.	Col. 3, lines 35-36, col. 8, line 3 and Fig. 1-1.
	Re 48.	Stainless steel.
	Re 49-55.     See above rejections.
	Re 56-57.    Miya discloses that the first coating of a metallic nitride (4 is TiN see col. 8, line 3 and Fig. 1-1).
Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. 
The claims do not preclude from having more than three layers.  
Per Col. 3, line 59, Miya discloses an item of jewelry.
Miya discloses a substrate (2) comprising Ti; a first coating of a metallic nitride (4 is TiN see col. 8, line 3).
chromium in col. 5, line 25 is shown in Fig. 1-1 with its sides exposed to the external (by the way, all layers are exposed to the external; therefore, they all can be outermost from a center of the coatings).  Further, col. 11, lines 33-37 discloses that 10 is exposed (external and outermost at the worn area) when 12 is worn away. That mean, chromium in col. 5, line 25 is the outermost layer.
The finality of the office action is proper and maintained.  RCE has been entered.
Interviews After Final
Applicant note that an interview after a final rejection must be submitted briefly in writing the intended purpose and content of the interview (the agenda of the interview must be in writing).  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP 714.13 and 713.09.
Conclusion
Please provide reference numerals (either in parentheses next to the claimed limitation or in a table format with one column listing the claimed limitation and another column listing corresponding reference numerals in the remark section of the response to the Office Action) to all the claimed limitations as well as support in the disclosure for better clarity (optional).  Applicants are duly reminded that a full and proper response to this Office Action that includes any amendment to the claims and specification of the application as originally filed requires that the applicant point out the support for any amendment made to the disclosure, including the claims.  See 37 CFR 1.111 and MPEP 2163.06.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/RICK K CHANG/                                                                                       Primary Examiner, Art Unit 3726